Citation Nr: 0532511	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran served on active duty from August 1982 to January 
1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, (RO).  In that decision, in pertinent 
part, the RO denied secondary service connection for 
bilateral hip, knee, and ankle disorders, all claimed due to 
the veteran's service-connected low back disability and/or 
his service-connected bilateral pes planus.  The veteran 
testified before the undersigned at a hearing held at the RO 
in June 1998.  In February 1999, the Board remanded the case, 
including other issues not now before the Board, to the RO 
for additional development.  

The RO returned the case to the Board in September 1992, and 
in a decision dated in March 2003, the Board reopened and 
denied a claim of entitlement to service connection for an 
upper gastrointestinal disorder and claims for increased 
ratings for the veteran's service-connected low back and 
bilateral foot disabilities.  The veteran appealed that Board 
decision to the Court of Appeals for Veterans' Claims 
(Court).  By an order issued in July 2005, the Court vacated 
the Board decision and remanded the matter to the Board for 
compliance with 38 U.S.C.A. § 5103(a), to include informing 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
subsequently appealed the Court's decision to the U.S. Court 
of Appeals for the Federal Circuit.  Accordingly, the Board 
does not have jurisdiction of the issues of service 
connection for an upper gastrointestinal disorder and claims 
for increased ratings for the veteran's service-connected low 
back and bilateral foot disabilities at this time.  See 
VAOPGCPREC 20-94 (holding that the Board did not have 
jurisdiction to proceed on a matter until the Court issues a 
mandate in the case following resolution of the Federal 
Circuit appeal).  

In March 2003, the Board ordered further development on the 
issues of entitlement to service connection for bilateral 
hip, knee, and ankle disorders secondary to the veteran's 
service-connected low back disability and/or his service-
connected bilateral pes planus.  Thereafter, those issues 
were sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion, which 
concluded that DAV did not prohibit the Board from developing 
evidence in a case before it, provided that the Board does 
not adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Subsequently, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
VBA would resume all development functions. In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 
38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development 
will be conducted at the regional office (RO) level.  

In addition, during the pendency of the claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106, 5107 (West 2002 &West Supp. 2005)).  The 
statute revised the former section 5107(a) of Title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(b), and Quartuccio, and that notice must:   
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim(s), or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005); see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Review of the record shows that in the report of an August 
1996 VA orthopedic examination, the physician stated that it 
was her opinion that minimal degenerative changes of the 
veteran's hips revealed on X-rays were not related his low 
back symptoms or pes planus.  The physician further opined 
that there was no etiological relationship between the 
veteran's symptomatic knees or ankles and his low back 
symptoms or pes planus.  The clinician did not specifically 
address the question of aggravation.  (Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See, e.g., Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Reiber v. Brown, 7 
Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc)).  

The August 1996 opinion is in contrast to a statement from a 
VA physician in November 2002, who concluded that the 
veteran's bilateral hip, bilateral knee, and bilateral ankle 
disabilities could be secondary to his service-connected low 
back disability and bilateral pes planus.  While the phrase 
"could be" is speculative, the latter physician added that 
the veteran's worsening arthritis was due to his 
inactivity/deconditioning, and postural difficulties from 
flat feet, which supports at least some of the contended 
causal relationships.  

In view of the conflicting and incomplete nature of the 
opinions noted above, it is the Board's judgment that the 
veteran should be afforded another VA examination, which is 
more thorough in nature and includes a nexus opinions based 
upon a review of all of the relevant medical evidence in the 
claims file, to include the opinions noted above.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  The AMC should contact the veteran 
and provide him with notice of the 
evidence necessary to substantiate his 
claim for service connection for 
bilateral hip, knee, and ankle disorders, 
to include as secondary to his service-
connected low back disability 
(degenerative disc disease and arthritis 
of the lumbar spine with bilateral lower 
extremity radiculopathy) and/or his 
service-connected bilateral pes planus.  
The AMC should notify the veteran of what 
evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and § 5103A.  

As part of the notice, the AMC should 
request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
his claimed bilateral his, knee, and/or 
ankle disorders from March 2005 to the 
present.  With any necessary 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran that have not been secured 
previously.  

The AMC should specifically request that 
the veteran provide any evidence in his 
possession that pertains to his claims 
and has not been furnished previously.  
See 38 C.F.R. § 3.159(b).  

2.  Thereafter, the AMC should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
etiology of any disability of either hip, 
knee or ankle that may be present.  After 
examination of the veteran and review of 
the record, including the August 1996 and 
November 2002 opinions from two different 
VA physicians, the examiner should, for 
each hip, knee, and ankle disorder 
identified, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the current disability was caused or 
aggravated (chronically worsened beyond 
its natural progression) by the veteran's 
service-connected low back disability 
and/or his service-connected bilateral 
pes planus.  

The clinician is also requested to 
provide a rationale for any opinion 
provided.

Any test or study deemed necessary should 
be accomplished.

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

3.  Following completion of any other 
indicated development, the AMC should 
adjudicate the claims of entitlement to:  
(1) service connection for a bilateral 
hip disorder, to include as secondary to 
a service-connected a low back disability 
and/or service-connected bilateral pes 
planus; (2) service connection for a 
bilateral knee disorder, to include as 
secondary to a service-connected low back 
disability and/or service-connected 
bilateral pes planus; (3) service 
connection for a bilateral ankle 
disorder, to include as secondary to a 
service-connected low back disability 
and/or service-connected bilateral pes 
planus.  

If any of the benefits sought on appeal remains denied, the 
AMC should issue a supplemental statement of the case that 
addresses all evidence added to the record subsequent to the 
August 2002 supplemental statement of the case.  The veteran 
and his representative should be provided an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

